DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         EGAL BEN-SHIMOL,
                             Appellant,

                                    v.

                       JULIE E. BEN-SHIMOL,
                             Appellee.

                              No. 4D18-794

                          [November 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Merrilee Ehrlich, Judge; L.T. Case No. FMCE 08-7780
FC (43/93).

  Harvey D. Rogers of Harvey D. Rogers, P.A., Miami, for appellant.

  Julie E. Ben-Shimol, Aventura, pro se.

PER CURIAM.

  Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.